ACCEPTED
                                         04-15-00757-CV
                             FOURTH COURT OF APPEALS
                                  SAN ANTONIO, TEXAS
04-15-00757-CV                     11/30/2015 1:44:53 PM
                                          KEITH HOTTLE
                                                  CLERK




                        FILED IN
                 4th COURT OF APPEALS
                  SAN ANTONIO, TEXAS
                 11/30/2015 1:44:53 PM
                     KEITH E. HOTTLE
                          Clerk